DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of group I and a therapeutic agent, more specifically a chemotherapeutic agent, in the reply filed on April 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation

Claims 3 – 5 further define elements that are recited in the Markush group of claim 2, from which each claim depends, but does not require the presence of the particular multivalent nanoparticle core recited in the respective claim.


Priority

The effective filing date of the instant claims is October 20, 2019.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. (US 2016/0168210).
Ni et al. discloses the conjugation of the collagen binding peptide CBLH to a dextran coated magnetic nanoparticle (¶ [0081]), which reads on a multivalent nanoparticle core due to the multiple points for attachment of the CBLH peptide. Dextran is a hyperbranched polymer. Pharmaceutical compositions of a molecule described herein and pharmaceutically acceptable carrier, diluent or excipient (¶¶ [0021], [0045] and claim 13) are also disclosed.
CBLH is a collagen binding linear hairpin peptide (e.g., abstract) and there is no evidence of record that CBLH does not form a beta-hairpin with a tryptophan zipper (Trpzip) structure. The sequences are described as a peptide having 19 or fewer amino acids and having a turn amino acid sequence comprising 4 to 6 amino acid residues providing a stable turn structure, the turn sequence flanked on one side by a first flanking sequence having a WT(W/Y) motif and flanked on the other side by a RR second flanking sequence having a WT(W/R) motif (e.g., ¶ [0014]). In such a hairpin, two strands each with at least one tryptophan residue are separated by a turn region such that the tryptophan residues are likely able to form a tryptophan zipper structure. Some representative CBLH peptides in Table 2 are also labeled as trpzip peptides (¶ 0040]). Where selection of one named species from a list of alternatives is all that is required to arrive at the instantly claimed subject matter, that species is anticipated. Ex Parte A., 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See also In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 5 and 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2016/0168210).
In addition to the teachings of Ni et al. discussed above, Ni et al. discloses that compounds of interest such as pharmaceutical ingredients may be delivered to a site of interest by conjugating that compound of interest to a collagen-binding linear hairpin (CBLH) peptide to deliver the compound of interest to a site where binding to collagen occurs (whole document, e.g., abstract). Conjugates of nanoparticulate carriers or polymers with CBLH peptides can enable localized delivery of pharmaceutical payloads or compositions to disease-specific tissues (¶ [0048]). Molecules useful in the present invention can include two compounds of interest that can be the same or different and can include active pharmaceutical ingredients, small peptides or proteins, that read on therapeutic and/or prophylactic agents; imaging probes, that read on diagnostic agents; polysaccharides and polymeric and/or metallic nanoparticles (¶ [0041]). Conjugates of nanoparticulate carriers or polymers can enable localized delivery of pharmaceutical payloads or compositions to disease specific tissues or tissue specific accumulation by conjugation with peptide- or polysaccharide-based antigens for tissue specific accumulation of vaccines and/or active drug release for treating pathologies or diseases including cancer (¶ [0048]). 
A construct in which CBLH and an additional agent such as therapeutic agent are attached to a dextran coated magnetic nanoparticle is not explicitly prepared.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to attach a payload to be delivered such as a therapeutic agent for the treatment of cancer to the CBLH derivatized dextran magnetic nanoparticle of Ni et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Ni et al. discloses that CBLH can be used to provided targeted payload delivery when the CBLH peptide binds to its target collagen. A variety of compounds of interest for possible attachment are disclosed by Ni et al. including those that can act as therapeutic or diagnostic agents. The person of ordinary skill in the art can readily select the appropriate agents for delivery as the payload from those that are disclosed in the prior art based on the condition to be treated and the desired therapeutic agent to treat that condition. Pharmaceutical compositions of the disclosed compounds can also be prepared by inclusion of a pharmaceutically acceptable carrier, diluent or excipient and can provide suitable means by which the compounds of interest can be administered to a subject.

Claim(s) 1 – 6 and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowska et al. (Polymers, published February 14, 2018) in view of Sinthuvanich et al. (JACS, 2012).
Marcinkowska et al. discloses an antibody-dendrimer conjugate for the targeting and release of active substances at a tumor site in which the antibody trastuzumab was conjugated to a PAMAM (polyamidoamine) dendrimer carrying the therapeutic agent doxorubicin (dox; whole document, e.g., abstract). Nanoparticles such as hyperbranched polymers, liposomes, micelles and dendrimers are believed to be good candidates for selective delivery of therapeutic agents (p 2, ¶ 3). PAMAM dendrimers are distinguished as unique carriers as there are monodisperse, nano-sized with a globular shape, high solubility and reactivity, biocompatibility and availability of multiple functional groups at the periphery, easy chemical modification and cavities in the interior (p 2, ¶ 3) and read on a multivalent nanoparticle core of the instant claims. Stable covalent linkages between the surface groups of the dendrimer and a drug protects the active substance in the circulatory system while also transporting the drug to the tumor site through enhanced permeability and retention effects wherein the covalent linkage can be hydrolyzed due to the low pH of the tumor environment (p 2, ¶3). The PAMAM-dox-trastuzumab conjugate showed an increase in toxicity towards HER-2 positive breast cancer cells compared to free drug and the PAMAM- trastuzumab conjugate (p 2, ¶ 4). 
The presence of a beta-hairpin peptide on the conjugate is not disclosed.
Sinthuvanich et al. discloses that several cationic antimicrobial peptides (AMPs) have also been found to possess anticancer activity with a mechanism of action that usually involves disruption of cancer cell membranes (p 6210, col 2, ¶ 2). The cationic face of the AMP engages the electronegative surface of the cancer cell via electrostatic interactions while the hydrophobic face inserts into the lipid portion of the bilayer, ultimately disrupting the structural integrity of the membrane, leading to cell death (p 6210, col 2, ¶ 2). A small anticancer peptide that folds at the surface of cancer cells by adopting an amphiphilic beta-hairpin structure capable of membrane disruption is reported (p 6211, col 1, ¶ 2 and Figure 1A). As shown in figure 2, the various prepared peptides showed cytotoxic activity towards several different cancer cell lines (p 6213, col 2, ¶ 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an anticancer, beta-hairpin peptide as disclosed by Sinthuvanich et al. onto the conjugate disclosed by Marcinkowska et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the conjugation of peptides as in Sinthuvanich et al. or antibodies as in Marcinkowska et al. both comprise amino acids that can be used to attach the targeting moiety to the drug delivery platform. Peptides are much smaller than antibodies and can be used in place of or in addition to an antibody such as trastuzumab for additional targeting and therapeutic effects on effects on the cancer cell. A peptide such as that disclosed by Sinthuvanich et al. will provide targeting and/or cell membrane disruption of cancer cells, so targeted delivery of the therapeutic agent such as doxorubicin to the cancer cells as in Marcinkowska et al. will still be accomplished with additional possible therapeutic activity due to the beta-hairpin peptide. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowska et al. and Sinthuvanich et al. as applied to claims 1 – 6 and 8 - 11 above, and further in view of Cochran et al. (PNAS, 2001).
Marcinkowska et al. and Sinthuvanich et al. are discussed above.
A tryptophan zipper containing beta-hairpin peptide is not disclosed.
Cochran et al. discloses 12- and 16-residue monomeric beta-hairpins that are stabilized by tryptophan-tryptophan cross strand pairs that exhibit reversible and highly cooperative thermal unfolding transitions in water (p 5578, col 1, ¶ 1). These tryptophan zippers are minimal units of beta tertiary structures and remarkably short beta-hairpins with the thermodynamic properties of typical folded proteins (p 5578, col 1, ¶ 1). A tryptophan cross stranded pair was highly stabilizing in hairpin structures (p 5578, col 1, ¶ 2) and the combination of two Trp-Trp non-hydrogen-bonded cross-strand pairs is generally useful in stabilizing beta-hairpin structures (p 5578, col 1, ¶ 3). The peptides studied were highly water-soluble, well-structured and monomeric with three of the peptides producing an interdigitating, zipper like motif for the cross-strand Trp pairs (p 5578, col 1, ¶ 3). Trpzip peptides should prove useful and quite simple system for studying beta-structure and folding because of their small size, unusual stability and very favorable spectroscopic properties (¶ bridging cols 1 and 2 on p 5578). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a trpzip structure into the beta hairpin structures of Marcinkowska et al. and Sinthuvanich et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Cochran et al. discloses that the addition of cross-stranded Trp pairs can increase the stability of beta hairpin structures without altering the ability of the peptide to form a hairpin structure overall. This would stabilize the beta-hairpin structure with a reasonable expectation that the overall function of the peptide would not be disrupted. Only a reasonable and not absolute expectation of success is required for a prima facie case of obviousness.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618